WALLBOARD REMOVAL TOOL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/21 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed 8/19/21, with respect to the rejection(s) of claim(s) 1-14, 16-17, 19, and 34-36 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102 and 103.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-5, 7, 10-11, and 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (US 2098134).
Regarding claim 1, Cook et al. teaches a wallboard removal tool comprising: a shaft (10) extending between an inner end at a front of the shaft and an outer end at a rear of the shaft (Fig. 2; see annotated Fig. 2); 
an outer wallboard support coupled to the shaft (10), the outer wallboard support including a forward facing engagement surface (2) configured to engage an exterior surface of a wallboard on a wall, the outer wallboard support and the shaft (10) being movable relative to each other, the outer wallboard support located rearward of the inner end of the shaft (10) (this can be seen at least at the connection of the outer wallboard support at 8) (Fig. 2; see annotated Fig. 2); 
an inner wallboard support (13) movably coupled to the shaft, the inner wallboard support including a rearward facing engagement surface (19) configured to engage an interior surface of the wallboard on the wall, the rearward facing engagement surface located forward of the forward facing engagement surface of the outer wallboard support, the inner wallboard support being provided at the inner end (Fig. 2; see annotated Fig. 2); 
and an actuator (15, 16) operably coupled to the inner wallboard support, the actuator causing the inner wallboard support to move from a closed position to an opened position after the inner wallboard support is positioned behind the wallboard on the wall (Fig. 2);  
wherein the outer wallboard support is configured to engage the exterior surface of the wallboard to capture the wallboard (4) between the inner wallboard support (13) and the outer wallboard support (Fig. 2; see annotated Fig. 2); 

and wherein the wallboard removal tool is shaken to free the wallboard from fasteners holding the wallboard to studs of the wall.
Regarding claim 4, Cook et al. teach wherein the inner wallboard support (13) is rotatably coupled to the shaft (10), the inner wallboard support rotating between the closed position and the opened position, the inner wallboard support having a larger outer circumference in the opened position than the closed position (Fig. 2).
Regarding claim 5, Cook et al. teach wherein the inner wallboard support (13) includes a plurality of support arms rotatably coupled to the inner end of the shaft (10), the support arms being opened after the inner wallboard support is positioned behind the interior surface of the wallboard (Fig. 2; see annotated Fig. 2).    
Regarding claim 7, Cook et al. teach wherein the support arms are elongated between attachment ends and free ends, the support arms being rotated about the attachment ends to move the free ends away from the shaft (see annotated Fig. 2).
Regarding claim 10, Cook et al. teach wherein the actuator (15, 16) extends through an interior of the shaft (10) to operably couple to the inner wallboard support (13), the actuator being movable relative to the shaft to move the inner wallboard support from the closed position to the opened position and to move the inner wallboard support from the opened position to the closed position (Fig. 2; see annotated Fig. 2).
Regarding claim 11, Cook et al. teach wherein the actuator (15, 16) extends from the inner end to the outer end and is coupled to the inner wallboard support (13) at the inner end (Fig. 2; see annotated Fig. 2).  
claim 13, Cook et al. teach a locking feature (7) to lock a position of the outer wallboard support with respect to the shaft (10) (Fig. 2; see annotated Fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2098134) in view of Schmitt (US 1650964).
Regarding claim 12, Cook et al. teach the wallboard removal tool of claim 1.
Cook et al. do not teach a handle at the outer end of the shaft, the handle being shaken to free the wallboard from the fasteners holding the wallboard to the sides of the wall.  
Schmitt teaches a puller tool (equivalent to a removal tool), with a handle (20) at the outer end of the shaft (13), the handle (20) capable of being shaken to free a wallboard from fasteners holding the wallboard to the sides of the wall (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the handle of Schmitt onto the outer end of the shaft of Cook et al. to assist in turning the actuator.  By holding the shaft still by a handle, the user could easily grip the hexagonal .

Allowable Subject Matter
Claims 6, 19, 34-35 and 38 allowed. 
The following is an examiner’s statement of reasons for allowance: Regarding claim 6, the closest identifiable art, Cook et al. (US 2098134) teaches a wallboard removal tool comprising (Fig. 2): a shaft (10) extending between an inner end (close to 11) and an outer end (between 17 and 7) (Fig. 2); an outer wallboard support (1, 2, 5, 6, 8) coupled to the shaft (10), the outer wallboard support and the shaft being movable relative to each other (Fig. 2); an inner wallboard support (13) movably coupled to the shaft, the inner wallboard support being provided at the inner end, the inner wallboard support including a plurality of support arms rotatably coupled to the inner end of the shaft; and3PATENT817-0003US 1 an actuator (15, 16) operably coupled to the inner wallboard support, the actuator causing the inner wallboard support to move from a closed position to an opened position after the inner wallboard support is positioned behind a wallboard on a wall; wherein the inner wallboard support is configured to engage an interior surface of the wallboard, the support arms being opened after the inner wallboard support is positioned behind the interior surface of the wallboard, wherein the outer wallboard support is configured to engage an exterior surface (4) of the wallboard to capture the wallboard therebetween (Fig. 2); wherein the actuator is accessible from the exterior of the wallboard to move the inner wallboard support 13; and wherein the wallboard removal tool is shaken to free the wallboard from fasteners holding the wallboard to studs of the wall. Cook et al. does not anticipate or render obvious, wherein the support arms lay flat against the shaft in closed positions and are rotated to opened positions to increase a surface area of the inner wallboard support.  Claims that depend from claim 6 are also allowed.

Claims 2-3, 8-9, 14, 16-17, and 36-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 30, 2021